Citation Nr: 0124098	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from December 1980 to February 
1990.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claim for 
service connection for bilateral hearing loss.

Upon a VA audiological examination of the veteran in November 
2000, he gave a history of tinnitus with an onset date during 
service.  The Board finds that an issue of service connection 
for tinnitis is raised by the record.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991).  This matter is referred to the RO 
for adjudication. 

                                                        
                                                           
REMAND

The veteran is seeking service connection for bilateral 
hearing loss.  He asserts, in essence, that his hearing 
deteriorated during service due to his exposure to mortar 
fire for approximately nine years.

During the course of a July 2001 hearing on appeal, the 
veteran testified that he had been treated at the VA Medical 
Center for his hearing loss in the past several years.  
Unfortunately, the veteran's VA outpatient treatment records 
have not been associated with the veteran's claims file.  
Pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992), where 
evidence is in the possession of the VA which has not been 
included in the record, it remains the obligation of the VA 
to secure such records.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The Board finds that there is 
a further duty to assist the veteran with the development of 
his claim.

The current record shows that the RO requested in September 
2000 that an examination of the veteran be conducted.  In the 
request it was indicated that the examiner should review the 
veteran's service medical records to determine if the veteran 
had hearing loss at entrance and whether the condition was 
aggravated during his service at the time of his separation.  
However, in the November 2000 report of a VA examination it 
was stated that the veteran's claims file was unavailable and 
the requested determinations were not made.  The Board finds 
that the veteran should be afforded another VA audiological 
examination that includes a review of the medical record and 
an opinion addressing the medical questions at hand.

In light of the change in the law, the RO should also review 
the claims file and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his hearing loss since 
service.  After securing any necessary 
authorization, the RO should secure 
copies of all pertinent treatment reports 
identified by the veteran, including all 
VA outpatient records pertaining to 
treatment for hearing loss, which are not 
currently of record.  All records 
obtained should be associated with the 
claims file. 

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
audiological evaluation to determine the 
nature and etiology of his bilateral 
hearing loss.  The claims file must be 
made available to the examiner before the 
examination.  The examination report is 
to reflect whether such a review of the 
claims file was made. Thereafter, the 
examiner must opine whether it is at 
least as likely as not that any hearing 
loss that is present began during or was 
aggravated (chronically worsened) by 
active service, to include the veteran's 
history of noise exposure while on active 
duty. 

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted, the veteran  
and his representative should be 
furnished a supplemental statement of the 
case, which includes a summary of all 
evidence received subsequent to the 
December 2000 supplemental statement of 
the case, and they should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  No action 
is required of the veteran until he is advised by the RO.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


